Citation Nr: 0916144	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970, to include a tour of duty in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied service 
connection for skin cancer.  


FINDING OF FACT

A skin cancer has not been shown to have been incurred in or 
aggravated by service, including as a result of exposure to 
herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a skin cancer, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By the letter dated in May 2004, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The May 2004 letter provided the Veteran with notice of what 
evidence and information was necessary to establish 
entitlement to the underlying claim for the benefit sought on 
appeal.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO stated that it was giving him the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.  The content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service and VA medical treatment records have been obtained.  
With regard to the service connection claims, they are being 
denied on the basis that no competent medical evidence has 
been submitted which links any such current disorder to his 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent evidence to suggest that the claimed 
disorder is related to his active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

The law provides that for Veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations 
that become manifest within a particular period, if any such 
period is prescribed.  The specified diseases are: chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, prostate cancer, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a Veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a Veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), it has been 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran contends that his skin cancer was caused by 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  After considering the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied. 

For herbicide-exposed Veterans, diseases associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  However, skin cancer is not 
among the listed presumptive diseases.  Skin cancers are not 
listed in 38 C.F.R. § 3.309(e), thus the Veteran's skin 
cancer is not considered a disease for which a presumption of 
service connection can be granted based on exposure to 
herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e).  Therefore, the Board concludes that service 
connection for skin cancer as due to exposure to herbicides 
is not warranted.  See 38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection due to exposure to herbicides, 
the Board must now evaluate whether the Veteran is entitled 
to service connection on a direct basis.  An appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

The Veteran's service medical records show no treatment for 
or diagnosis of skin cancer during service.  At his 
separation examination in December 1969, the Veteran made no 
complaints regarding his skin, and his skin was found to have 
no abnormalities.

In addition, there is no evidence within one year following 
the Veteran's separation from service that demonstrates the 
presence of any malignant tumor.  Therefore, the Board finds 
that a malignant tumor did not manifest to a compensable 
degree within one year following the Veteran's separation 
from service and presumptive service connection is therefore 
not warranted.

Since the Veteran's service treatment records are negative 
for evidence of a diagnosis of skin cancer, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  Post-service private medical records 
dated from April 2002 to May 2004 show that the Veteran 
received treatment for skin cancer, initially diagnosed in 
April 2002.  He underwent wide and deep radical excision of 
superficial melanoma, multiple to the chest, and rotation 
local flap repair to the chest, front.  The records also show 
that the Veteran's postoperative diagnosis was superficial 
melanoma, multiple to the chest.  Despite this medical 
evidence of current cancer and related problems, at no time 
has any treating provider related the Veteran's problem to 
his period of active service, including exposure to 
herbicides.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
skin cancer.  The evidence of record does not contain 
competent medical evidence linking any current disability to 
the Veteran's service.  Furthermore, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment or diagnosis, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board, therefore, finds that the 
preponderance of the evidence is against finding that the 
Veteran's current skin cancer is related to his military 
service. 

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's skin 
cancer was incurred in or aggravated by service, manifested 
to a compensable degree within one year following his 
separation from service, or is proximately due to or the 
result of exposure to herbicides or any disease or injury 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a skin cancer, to include as secondary 
to exposure to herbicides, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


